UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 08-5255


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

CARROL LEE OWENS,

               Defendant - Appellant.



                             No. 08-8361


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

CARROL LEE OWENS,

               Defendant - Appellant.



                             No. 08-8429


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.
CARROL LEE OWENS,

                Defendant - Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:08-cr-00025-LHT-1)


Submitted:   November 23, 2009           Decided:   December 31, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Faith S. Bushnaq, BUSHNAQ LAW OFFICE, PLLC, Charlotte, North
Carolina, for Appellant.   Edward R. Ryan, Acting United States
Attorney, Mark A. Jones, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

            Carrol Lee Owens pled guilty to Count 8, bank fraud in

violation of 18 U.S.C. §§ 1344, 2 (2006), and Count 9, fraud

with   identification       documents,       in    violation       of   18     U.S.C.A.

§ 1028(A) (West 2000 & Supp. 2009) and 18 U.S.C. § 2 (2006).                           He

was sentenced to twenty-four-month sentences for each violation,

to be served consecutively, for a total sentence of forty-eight

months.     On    appeal,   counsel    has        raised   two     issues:       First,

whether Owens’ waiver of counsel was knowing and voluntary and

second,    whether   the    district     court       erred    by     denying     Owens’

motion to substitute counsel. Owens                has       filed      a      pro     se

supplemental brief listing two additional issues.                           Owens first

alleges that the district court erred by denying his motion to

withdraw   his    plea   agreement.          In   his    remaining      issue,       Owens

argues that the district court erred by denying his motion to

dismiss the indictment and motion to strike surplusage from the

indictment.      For the reasons that follow, we affirm.

            We find no error in the district court’s decision to

allow Owens to waive his right to counsel and proceed pro se.

See United States v. Singleton, 107 F.3d 1091, 1097 n.3 (4th

Cir. 1997) (giving review standard).                    A review of the record

reveals that Owens knowingly and voluntarily waived his right to

counsel.      United States v. Gallop, 838 F.2d 105, 110-11 (4th

Cir. 1988).      Neither do we find that the district court abused

                                         3
its    discretion     when    it   denied     Owens’   motion     to     substitute

counsel, made the day after Owens informed the court he was

willing and able to represent himself better than his appointed

counsel.     See United States v. Corporan-Cuevas, 35 F.3d 953, 956

(4th Cir. 1994) (stating review standard).

            Owens’ pro se issues are also lacking.                Owens fails to

show that the district court abused its discretion in denying

his motion to withdraw his plea agreement.                 See United States v.

Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000) (providing review

standard).    Finally, we find no reversible error in the district

court’s denial of Owens’ motion to dismiss his indictment and

motion to strike surplusage from the indictment.                  The indictment

informed Owens of the crimes for which he was being prosecuted

and we discern no grounds for dismissal.                     Fed. R. Crim. P.

7(c)(1); see United States v. Hatcher, 560 F.3d 222, 224 (4th

Cir. 2009).         As found by the district court, Owens failed to

identify    irrelevant       and   prejudicial     allegations     as     would    be

needed in a motion to strike surplusage from an indictment.                       See

Fed.   R.   Crim.    P.   7(d).     Owens    has   failed    to   show    that    the

district court abused its discretion in denying the motions.

United States v. Williams, 445 F.3d 724, 733 (4th Cir. 2006)

(discussing     review       standard       and    legal    analysis);      United

States v. Poore, 594 F.2d 39, 41 (4th Cir. 1979) (same).



                                        4
           Accordingly,    we   affirm   Owens’      convictions.     We

dispense   with   oral    argument   because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                AFFIRMED




                                     5